DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/021917, filed on 06/07/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plate thickness direction” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: The abstract is objected since the abstract is required to have no more than 150 words.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 in line 16, recites the limitations “a top plate” is indefinite, it is unclear if the top plate is the same recited in line 15 or a new limitation.
Claim 12 in line 1, recites the limitations “punch-side inclined surfaces”. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 in line 11, recites the limitations “the convex portion” is indefinite, it is unclear the convex portion of what the convex portion facing surface is facing.
Claim 17 in line 1, recites the limitations “punch-side inclined surfaces”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 in line 1, recites the limitations “punch-side inclined surfaces”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-22 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US. Publication (2019/0176204) hereinafter Suzuki in view of Hayashi et al. US. Patent (10,940,518) hereinafter Hayashi.
Regarding claim 11,
Suzuki discloses a press-formed article manufacturing method of manufacturing a press-formed article (press component element 10), using a first pressing apparatus (30 of fig.32 and 34), a second pressing apparatus (60 of fig.1-2 for deformation operation), and (60 of fig.3 for pressing operation), 
the first pressing apparatus (30 of fig.34) being configured to include a first die (32), and a first punch (34) that is disposed to face the first die (32) and includes a pair of first punch shoulder portions (see fig.34),

    PNG
    media_image1.png
    468
    392
    media_image1.png
    Greyscale

the second pressing apparatus (60 of fig.1-2) being configured to include a second die (62 of fig.1) including a die pad (64 of fig.1), and a second punch (66 of fig.1) that is disposed to face the second die (see fig.1), has a convex portion (68A) having a width equal to or less than a spacing between the first punch shoulder portions at a top portion thereof, and includes a pair of second punch shoulder portions (66H) having a spacing wider than the spacing between the first punch shoulder portions (see fig.1 and 34), 
the third pressing operation (60 of fig.3) being configured to include a third die (62 of fig.3) having a width of a die hole equal to a width of a die hole of the second die, and a third punch (66 of fig.3) including a pair of third punch shoulder portions (66H of fig.3) having a spacing equal to the spacing between the second punch shoulder portions (the apparatus of fig.1-3 are the same), and 
the press-formed article (see fig.4) having a top plate (10A), a pair of ridge portions (10D) located on both sides of a top plate in a width direction (W), and a pair of standing 
the press-formed article manufacturing method comprising: 
a first step of pressing a blank (50) with the first pressing apparatus (30) to form a first intermediate formed article (20) having a pair of bent portions (20F) that is bent to one side in the plate thickness direction (see fig.5 and 32A-B) and having a spacing between the bent portions that is narrower than a width of the top plate and equal to or more than a width of the top portion of the convex portion (see fig.5 and 32A-B); 
a second step of moving the second die (62 of fig.1) to the second punch side relative to the die pad (64 of fig.1) and the second punch (66 of fig.1) and forming a second intermediate formed article (20 of fig.2B and 8), having the standing wall formed therein, with the second die (62 of fig.1) and the second punch (66 of fig.1), in a state where a portion between the bent portions (20F) is sandwiched between the die pad (64 of fig.2B) protruding from the second die to the second punch side, and the convex portion (20A), with one side of the first intermediate formed article in the plate thickness direction as the convex portion side of the second pressing apparatus (see fig.2,5 and 32); and 
a third step of pressing the second intermediate formed article (20 of fig.2b) with the third die (62 of fig.3) and the third punch (66 of fig.2) of the third pressing operation (60 of fig.3) to form the press-formed article (10, see fig 4) in which the pair of bent portions are bent and stretched (see fig 3A, 4-5).
Suzuki does not disclose three pressing apparatus.

Hayashi, in a similar art, teaches a press line (fig.2-7) having a first, second and third apparatuses (see fig.2-7). Hayashi teaches the three pressing apparatus to be able to press and bend the material while reducing the tensile stress (col.1 lines 38-40).
It would have been obvious to the skilled artisan before the effective filing date to have to the press line of Suzuki, the use of three different apparatuses for each operation as taught by Hayashi, to be able to press and bend the material while reducing the tensile stress (col.1 lines 38-40).
Regarding claim 12,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 11.
Suzuki discloses wherein punch-side inclined surfaces (66A, see fig.3A), which are recessed as being closer to a central side of the third punch (66) in the width direction from the third punch shoulder portions (66H of fig.3), are formed at a top portion of the third punch (66, see fig.3A), and 
wherein die-side inclined surfaces (64A, see fig.3A) corresponding to the punch-side inclined surfaces (66A, see fig.3A) are formed at a die bottom of the third die (62, see fig.3A) that faces the top portion of the third punch (66, see fig.3A).
Regarding claim 13,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 11.
Suzuki discloses wherein punch-side inclined surfaces (66A, see fig.3A), which are recessed as being closer to a central side of the third punch (66) in the width direction 
wherein a die bottom of the third die (62 of fig.3A) is configured to include a die pad (64 of fig.3), and die-pad-side inclined surfaces (64A, see fig.3A) corresponding to the punch-side inclined surfaces (66A, see fig.3A) are formed on a facing surface of the die pad (64, see fig.3A) of the third die (62, see fig.3A) that faces the top portion of the third punch (66, see fig.3A).
Regarding claim 14,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 12.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 15,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 13.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 16,
Suzuki discloses
a press line (fig.1-7) comprising: 

a second pressing apparatus (60 of fig.1-2) including a second punch (66 of fig.1) including a top portion (see element 68) that crosses a press direction (see fig.1), a convex portion (68A) that is disposed at the top portion and has a width equal to or less than a spacing between the first punch shoulder portions (see fig.1 and 34), 
a pair of second punch shoulder portions (66H) provided on both sides of the top portion, and punch wall surfaces (66G) that extend from the respective second punch shoulder portions (66H), 
a second die (62 of fig.1) including a die hole (space occupied by element 72 in fig.1) having a die hole wall surface (62H) corresponding to the punch wall surface (66H, see fig.), and 
a die pad (64 of fig.1) that has a convex-portion facing surface (64A-B) facing the convex portion (68A), is disposed in the die hole, and is movable in a press direction (see element 64in fig.1-3); and 
Suzuki discloses the second pressing apparatus capable of a pressing operation of the third pressing apparatus including a die and punch with a pair of third punch shoulder portions configured with equal die hole’s width and a spacing equal shoulder (see fig.3, same apparatus doing different operation (i.e. deformation and pressing)) but does not disclose three pressing apparatus.
Suzuki and Hayashi disclose both art in the same field of endeavor (i.e. metal deforming).

It would have been obvious to the skilled artisan before the effective filing date to have to the press line of Suzuki, the use of three different apparatuses for each operation as taught by Hayashi, to be able to press and bend the material while reducing the tensile stress (col.1 lines 38-40).
Regarding claim 17,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 16.
Suzuki discloses wherein punch-side inclined surfaces (66A, see fig.3A), which are recessed as being closer to a central side of the third punch (66) in the width direction from the third punch shoulder portions (66H of fig.3), are formed at a top portion of the third punch (66, see fig.3A), and 
wherein die-side inclined surfaces (64A, see fig.3A) corresponding to the punch-side inclined surfaces (66A, see fig.3A) are formed at a die bottom of the third die (62, see fig.3A) that faces the top portion of the third punch (66, see fig.3A).
Regarding claim 18,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 16.
Suzuki discloses wherein punch-side inclined surfaces (66A, see fig.3A), which are recessed as being closer to a central side of the third punch (66) in the width direction from the third punch shoulder portions (66H of fig.3), are formed at a top portion of the third punch (66, see fig.3A), and

Regarding claim 19,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 17.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 20,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 18.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 21,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 16.
Suzuki discloses wherein the second punch (66) includes a split die (68) that constitutes the convex portion (see fig.2A), and a second punch body (structure marked as 66) that constitutes a portion other than the convex portion (see fig.2A).
Regarding claim 22,

Suzuki discloses wherein a spacer (74) is provided between the split die (68) and the second punch body (structure marked as 66) in a press direction (see fig.2A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

September 9, 2021

/S.O.B./Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725